Exhibit CERTIFICATIONS OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Atlantic BancGroup, Inc. (the “Company”), on Form 10-K for the period ended December 31, 2009, as filed with the Securities and Exchange Commission (the “Report”), I, David L. Young, Principal Financial Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as added by Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. To my knowledge, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. Date:April 15, 2010 By: /s/ David L. Young David L. Young, Principal Financial Officer
